UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1561


DELMI PADILLA-DE CASTRO,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 9, 2020                                 Decided: December 22, 2020


Before WILKINSON, HARRIS, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel Christmann, CHRISTMANNLEGAL, Charlotte, North Carolina, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Papu Sandhu, Assistant Director, Matthew A.
Connelly, Senior Litigation Counsel, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Delmi Padilla-De Castro, a native and citizen of El Salvador, petitions for review of

orders * of the Board of Immigration Appeals (Board) dismissing her appeal from the

immigration judge’s denial of her requests for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT). We have thoroughly reviewed

the record, including the transcript of the merits hearing and all supporting evidence. We

conclude that the record evidence does not compel a ruling contrary to any of the agency’s

factual findings, see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the

Board’s decision that Padilla-De Castro failed to show a nexus to a protected ground. See

In re Padilla-De Castro, (B.I.A. Apr. 25, 2019). We also conclude that substantial

evidence supports the denial of protection under the CAT. Accordingly, we deny the

petition for review.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




       *
         Padilla raises challenges to the immigration judge’s denial of her request for
protection under the Convention Against Torture, which was upheld by the Board in its
decision of April 24, 2017.

                                             2